Name: Commission Directive 2000/51/EC of 26 July 2000 amending Directive 95/31/EC laying down specific criteria of purity concerning sweeteners for use in foodstuffs (Text with EEA relevance)
 Type: Directive
 Subject Matter: foodstuff;  food technology;  consumption;  marketing;  health
 Date Published: 2000-08-04

 Avis juridique important|32000L0051Commission Directive 2000/51/EC of 26 July 2000 amending Directive 95/31/EC laying down specific criteria of purity concerning sweeteners for use in foodstuffs (Text with EEA relevance) Official Journal L 198 , 04/08/2000 P. 0041 - 0043Commission Directive 2000/51/ECof 26 July 2000amending Directive 95/31/EC laying down specific criteria of purity concerning sweeteners for use in foodstuffs(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/107/EEC of 21 December 1988 on the approximation of the laws of the Member States concerning food additives authorised for use in foodstuffs intended for human consumption(1), as amended by European Parliament and Council Directive 94/34/EC(2), and in particular Article 3(3)(a) thereof,After consulting the Scientific Committee on Food,Whereas:(1) European Parliament and Council Directive 94/35/EC of 30 June 1994 on sweeteners for use in foodstuffs(3), as amended by Directive 96/83/EC(4), lists those substances which may be used as sweeteners in foodstuffs.(2) Commission Directive 95/31/EC of 5 July 1995 laying down specific criteria of purity concerning sweeteners for use in foodstuffs(5), as amended by Directive 98/66/EC(6), sets out the purity criteria for the sweeteners mentioned in Directive 94/35/EC.(3) It is necessary, in the light of technical progress, to amend the purity criteria set out in Directive 95/31/EC for mannitol (E 421) and maltitol syrup (E 965(ii)). It is consequently necessary to adapt that Directive.(4) It is necessary to take into account the specifications and analytical techniques for sweeteners as set out in the Codex Alimentarius by the Joint FAO/WHO Expert Committee on Food Additives (JECFA).(5) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Foodstuffs,HAS ADOPTED THIS DIRECTIVE:Article 1In the Annex to Directive 95/31/EC, the text concerning (E 421) mannitol and (E 965 (ii)) maltitol syrup shall be replaced by the text in the Annex to this Directive.Article 2Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 June 2001 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 3This Directive shall enter into force on the twentieth day following its publication in Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 26 July 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 40, 11.2.1989, p. 27.(2) OJ L 237, 10.9.1994, p. 1.(3) OJ L 237, 10.9.1994, p. 3.(4) OJ L 48, 19.2.1997, p. 16.(5) OJ L 178, 28.7.1995, p. 1.(6) OJ L 257, 19.9.1998, p. 35.ANNEX"E 421 MANNITOL>TABLE>""E 965(ii) SYRUP MALTITOL>TABLE>"